Case 1:18-cv-01224-CBA-JO Document 38 Filed 10/03/19 Page 1 of 2 PageID #: 104




   UNITED STATES DISTRICT COTJRT
   EASTERN DISTzuCT OF NEW YORK


   STIATEE DENMARK,
                                                                        STIPULATION AND
                                                         Plaintiffl     ORDER OF I'ISMISSAL

                                -against-                               t8-cv-t224 (cBA) (JO)

   Police Officer KERRON MONDESIR, Shield No. 31858;
   Police OffiseTNICHOLAS ALBERGO, Shield No. fi8A2;
   Police Officer CHRISTIAN SHERLOCK, Shield No.27122;
   and JOHN and JANE DOE 1 through 10, individualiy and in
   their official capacities (the names John and Jane Doe being
   fictitious, as the true names are ptesently unknown),

                                                      Defendants,
                                                        ------------x


                   WIIEREAS, the parties have reached a settlement agreement and now desire to

   resolve the remaining issues raised in this litigation, without further proceedings and without

   admitting any fault or liability;

                   NOW, TIIEREFORE,         IT IS HEREBY STIPULATED AND AGREED, bY
   and between the undersigned, that

           1.      The above-referenced action is hereby dismissed with prcjudice; and
Case 1:18-cv-01224-CBA-JO Document 38 Filed 10/03/19 Page 2 of 2 PageID #: 105




           2.     Notwithstanding the dismissal of this action in acsordance with this agreement,

   the District Court shall continue to retain jurisdiction over this astion for the purpose of

   enforcing the terrns of the settlement agreement reached between the parties and set forth in the

   Stipulation of Settlement executed by the parties in this matter,


   Dated: New York, New     York
          lchhr3            ,zote

   LAW OFFICE OF ROBERT MARINELLI                         ZACHARY W. CARTER
   Anorneys for Plaintiff                                 Corporation Counsel of the
   305 Broadway, 9th Floor                                  City of New York
   New York, New York 10007                               Attor ney for D efendants Alber go, Monde s ir,
   (212)822-1427                                             and Sherlock
                                                          100 Church Steet, 3rd Floor
                                                          New          New York 10007
   By:                                              By
         RobertMarinelli                                              Stannarcl
         Attorneyfor Plaintiff                            As sis tant C orp or at ion Couns el


                                                          SO ORDERED:




                                                          HON. CAROL B. AMON
                                                          UNITED STATES DISTRICT JUDGE

                                                          Dated:                          2019




                                                     2
